Opinion
EVANS, J.
The State Personnel Board appeals from an order of the superior court ordering the issuance of a peremptory writ of mandate. The writ directs the board to set aside and reconsider its decision refusing to order reinstatement of Jeanne Sheehy, an employee in the State Treasurer’s office. Sheehy appeals from that portion of the order of the superior court denying her request for payment of back pay upon her reinstatement.
Jeanne Sheehy had been a civil service employee of the State of California since 1940. Since 1966, she had been an employee in the Treasurer’s office serving in a variety of secretarial positions. When former Treasurer, Ivy Baker Priest, assumed office, Sheehy was classified as a secretary II. Her duties in that capacity included supervising Priest’s immediate secretaries, scheduling Priest’s appointments, and traveling with the Treasurer on occasion. In 1967, Sheehy was appointed to the position of administrative assistant I; her duties in that capacity remained the same as they had been as a secretary II with the exception that her travel requirements increased.
In 1974, because of personal problems, Priest was seldom in her office and as a result, Sheehy’s relative importance to the Treasurer increased. She was the only person in the office except for the chief deputy treasurer who had any regular contact with Priest, and at the administrative hearing conducted by the board, Sheehy described herself as “superstar” within the Treasurer’s office. She was required to make speeches for the Treasurer when Priest was unavailable, and during the Treasurer’s absence from office, she assumed full responsibility for its operation.
In early 1974, Priest promoted Sheehy to a newly established position of administrative assistant II. However, because of Priest’s attempt to have the probationary period waived, there was a delay in processing the appointment by the State Personnel Board. As a result, Sheehy did not undertake the position of administrative assistant II until November 1974; at that time Sheehy accepted the appointment, but objected to the imposition of probationary status.
*910In November 1974, Jesse Unruh was elected Treasurer. Following his election he conferred with various department heads and the personnel director within the Treasurer’s office in his search for a deputy treasurer and to acquaint himself with the operation of the office. Following those discussions, Unruh interviewed each member of the staff and had them submit individual job descriptions. Upon review of the data received, Unruh decided to abolish the position of administrative assistant II. Accordingly, during an interview with Sheehy, Unruh informed her of his decision to abolish her position. Sheehy testified at the administrative hearing that it was her impression she was to be fired, and in February 1975, she resigned. The position of administrative assistant II was not again filled and was abolished June 1, 1975.
After her conference with Unruh, she testified that she was in a state of “shock” and suffered other medical problems which she attributed to Unruh’s attempt to remove her from office. Subsequently on February 28, 1975, due to her illness and belief she would be terminated, she submitted her resignation to be effective March 13, 1975. On May 19, 1975, she filed a grievance with the State Personnel Board after ascertaining that the Treasurer’s office gave as reasons for her resignation a “desire to stay at home.”
A preliminary hearing was held by a State Personnel Board hearing officer to determine whether Sheehy had complied with Government Code section 19502. That section requires that a petition to set aside a resignation must be filed with the board within 30 days after the last date upon which services to the state are rendered. The hearing officer made a determination that she had filed her appeal within the required time. Following a hearing on the merits, the hearing officer found Sheehy’s resignation not to have been her free and voluntary act but was the result of fraud, duress, mistake, and undue influence. However, upon ordering her reinstatement, the hearing officer refused to award her back pay inasmuch as her employment position had been abolished.
The State Personnel Board reversed the hearing officer’s decision asserting that Sheehy, as a long-term civil service employee, must have known of her right to revert to prior permanent civil service status; consequently, her resignation was freely and voluntarily submitted.
*911Timeliness of Petition to Set Aside Resignation
A review of the preliminary hearing into the question of Sheehy’s compliance with Government Code section 19502 does not reveal any document which may be described as a formal petition. The hearing officer construed an employee action request form (State of California, Standard Form No. 686A) used by the state for computer payroll adjustments as the notice of appeal to the State Personnel Board. She signed that payroll form on March 27, 1975, and submitted it to the Treasurer’s personnel department on that date. The form contains a notation that the resignation was requested by the State Treasurer and was not voluntary. The form did not request any relief nor did the grievance filed with the State Personnel Board.
Government Code section 19502 prescribes a specific period within which actions to set aside resignations must be filed. That section provides, “. . . No resignation shall be set aside on the ground that it was given or was obtained pursuant to or by reason of mistake, fraud, duress, undue influence or that for any other reason it was not the free, voluntary and binding act of the person resigning, unless a petition to set it aside is filed with the board within 30 days after the last date upon which services to the state are rendered or the date the resignation is tendered to the appointing power, whichever is later.” '
Sheehy’s resignation was tendered on February 28, 1975, and was to be effective March 13, 1975. She was not removed from the payroll until the latter date.
As her latest employment date was March 13, any petition to set aside the resignation should have been filed no later than April 11, 1975. (See Gov. Code, § 19502.)
State Personnel Board rules require that any appeal or petition filed with the board be in writing and state the facts upon which it is based as well as the relief sought in sufficient detail to enable the board to understand the nature of the proceeding and the parties concerned. (Cal. Admin. Code, tit. 2, § 63.)
Form 686A, dated March 27, 1975, was determined by the hearing officer to satisfy the filing requirements of Government Code section 19502 and the form and content requirements of California Administrative Codp, title 2, section 63.
*912The function of the employee action request form (Form 686A) is to effect adjustments in salary payments made by the Controller’s office. The information contained in the form stating the reasons for resignation or other employment changes is used only by the personnel department of the employing agency and not by the State Personnel Board or the Controller.
The employee action request form determined to be a valid petition by the hearing officer, which finding was concurred in by the Personnel Board, was not filed with the board until its presentation as exhibit B at the preliminary hearing to determine the timeliness of Sheehy’s petition for reinstatement; that hearing was held July 10, 1975.
Only two documents emanating from Ms. Sheehy were lodged with the Personnel Board. One, a letter dated January 2, 1975, which predated her resignation, was addressed to Betti Teaford, an employee of the Treasurer’s office assigned to the Personnel Board. That letter predated Sheehy’s letter of resignation by approximately two months. The second was a copy of a letter dated May 14, 1975, addressed to the Treasurer’s office, requesting that a grievance form be forwarded to Sheehy “as soon as possible.” That letter and the resulting grievance petition dated May 19, 1975, were filed more than 30 days after the expiration of the period within which petitions for appeals may be filed.
On this state of the record, assuming every intendment in favor of Sheehy and after applying an extremely liberal construction to each of the papers and documents lodged with the Personnel Board, it may only be concluded that a petition as required by Government Code section 19502 was not filed with the board within the requisite time.
Moreover, filing requirements before the State Personnel Board must be subject to the rule of strict compliance which requires that a petition or claim be disregarded if it is not timely filed. (Collins v. County of Los Angeles (1966) 241 Cal.App.2d 451, 460 [50 Cal.Rptr. 586].)
Unlike the legislative scheme for filing damage claims with the state, statutory provision has not been made for a procedure for application to the board for permission to file a late petition. (Compare Gov. Code, § 911.4.)
We are reviewing an adjudicatory proceeding of the State Personnel Board which is a constitutional agency in the State of *913California. As such the substantial evidence rule applies to review of the findings of that board. (See Strumsky v. San Diego County Employees Retirement Assn. (1974) 11 Cal.3d 28, 34-36 [112 Cal.Rptr. 805, 520 P.2d 29].)
The true test of review has been described to be “ ‘. . . The review is to be limited to considerations of whether the board exceeded its jurisdiction, committed errors of law, abused its discretion, or made findings unsupported by substantial evidence. [Citations.]’ ” (Italics added.) (Wilson v. State Personnel Bd. (1976) 58 Cal.App.3d 865, 870 [130 Cal.Rptr. 292].)
Applying that standard of review to the record, we conclude that the finding that Form No. 686A sufficed to satisfy the filing requirements of Government Code section 19502 is not supported by substantial evidence or by any evidence.
The foregoing reasons and our conclusion that the order be reversed obviates the necessity of consideration of the remaining contentions. The parties shall bear their own costs.
The order is reversed.
Regan, Acting P. J., concurred.